DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zien (EP 2495403) with reference made to Espacenet machine translation.
Claim 1 recites “a stator blade heating system.” Harman teaches such a stator blade heating system, as will be shown.
Zien teaches (Figs. 1 and 2) a stator blade heating system for heating a hollow stator blade of a steam turbine, the stator blade heating system comprising: an electromagnetic coil (6) disposed within a hollow portion (see paragraph 0010) of the 
Regarding Claim 2, Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating system according to claim 1, further comprising: a core (annotated A) disposed within the hollow portion of the stator blade and wound with the electromagnetic coil.

    PNG
    media_image1.png
    767
    362
    media_image1.png
    Greyscale

Zien Annotated Fig. A
Regarding Claim 3, Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating system according to claim 2, wherein the core is disposed at a position of 
Regarding Claim 4, Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating system according to claim 1, further comprising: a regulator (see paragraph 0025) that regulates output of the alternating current of the heating device; and a temperature sensor (see paragraph 0025) that detects a temperature of the stator blade, wherein the regulator is configured to regulate the output of the heating device on a basis of the temperature detected by the temperature sensor (see paragraph 0025).
Regarding Claim 5, Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating system according to claim 4, wherein the regulator is configured to perform feedback control of the output of the heating device such that the temperature detected by the temperature sensor is within a predetermined range.
Regarding Claim 6, Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating system according to claim 4, wherein the regulator is configured to stop the output of the heating device when the temperature detected by the temperature sensor exceeds a threshold value set in advance (see paragraph 0025).

Regarding Claim 8, Zien teaches (Figs. 1 and 2, annotated Fig. 2) a steam turbine comprising the stator blade heating system according to claim 1 (see paragraph 0001).

Regarding Claim 9, Zien teaches (Figs. 1 and 2, annotated Fig. 2) a stator blade segment being one of a plurality of structures into which an annular nozzle diaphragm is 
Regarding Claim 10, Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade segment according to claim 9, wherein a core wound with the electromagnetic coil is disposed within the hollow portion of the stator blade (see Figs. 1 and 2 and paragraph 0024).
Regarding Claim 11, Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade segment according to claim 10, wherein the core is disposed at a position of an outer circumferential side end portion in the stator blade (see Figs. 1 and 2).

Regarding Claim 12, Zien teaches (Figs. 1 and 2, annotated Fig. 2) a stator blade heating method of heating a hollow stator blade of a steam turbine, the stator blade heating method comprising: supplying an alternating current to an electromagnetic coil disposed within a hollow portion of the stator blade; detecting a temperature of the stator blade; and regulating output of the alternating current to the electromagnetic coil on a basis of the detected temperature (see paragraph 0022 and 0025).
Regarding Claim 13, Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating method according to claim 12, wherein the output of the alternating 
Regarding Claim 14, Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating method according to claim 12, wherein the supply of the alternating current to the electromagnetic coil is stopped when the detected temperature exceeds a threshold value set in advance (see paragraph 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zien in view of Sykes et al. (hereafter Sykes – US 20170101899).
Regarding Claim 7, Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating system according to claim 4. 
However, Zien does not teach wherein the temperature sensor is a thermocouple, the thermocouple being attached on an inner surface of the stator blade.
Zykes teaches a steam turbine heating system using coils (332), having a regulator pass alternating current through the coils, and a temperature sensor being a thermocouple for controlling the heating (see paragraph 0028).
MPEP 2143 I. B. teaches the Simple substitution of one known element for another to obtain predictable results is obvious if there is (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 
In this case, Zien teaches stator blade heating system which differs from the claimed device by the substitution of the temperature sensor of Zien with a thermocouple. Zykes teaches it is known in the art to provide an airfoil for a gas turbine having a composite material fairing with a metallic material structural member. Zykes also teaches that the substituted thermocouple would serve the same function as a temperature sensor. One of ordinary skill in the art would have been able to substitute the temperature sensor in Zien with a thermocouple, in light of Zykes, since a thermocouple is known to perform the same function as a temperature sensor, as both references are directed to systems for heating steam turbines with coils. Furthermore, it . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745